I am compelled to dissent from the holding of the majority of the court for the reasons set forth in the dissenting opinion in Stone v. General Electric Contracts Corporation, 193 Miss. 317,7 So.2d 811, this day decided. We have already held that a corporation conducting a business similar to that of appellee here was not doing business in this state within the terms of Section 4140, Code of 1930. C.I.T. Corporation v. Stuart,185 Miss. 140, 187 So. 204. The majority opinion, therefore, must rest upon the artificial definition found in Section 5, Chapter 110, Laws of 1940. The legislature may change the meaning of the phrase "doing business," but it is not free to redefine "interstate commerce."
Griffith, J., concurs in this dissent.
Affirmed by U.S. Supreme Court, 87 L.Ed. 23.